Case 6:20-cv-00651-ADA Document 22-1 Filed 12/16/20 Page 1 of 9




                   Exhibit A
                          Case 6:20-cv-00651-ADA Document 22-1 Filed 12/16/20 Page 2 of 9




                                                             Exhibit A

’194 Patent, claim 1

 Claim Element          Allegations in the First Amended Complaint                                            Alleged Actors in the
                                                                                                              First        Amended
                                                                                                              Complaint

 1. An apparatus for   Paragraph 51-55 of the First Amended Complaint:                                   Lyft
 providing recruitment
 information,          51. The Accused Instrumentalities comprise an apparatus for providing
 comprising:           recruitment information. The infringing apparatus comprises servers, hardware,
                       software, and a collection of related and/or linked web pages and mobile
                       applications for providing recruitment information and services to individuals
                       (including riders, job seekers, contractors, and employers) in the United States.
                       The apparatus comprises a memory device, a processing device, and a transmitter.
                       On information and belief, the Accused Instrumentalities comprise an apparatus
                       built on the Amazon Web Services Platform, which is itself comprised of a
                       multitude of components including the Lyft Multimodal Platform, Backend
                       Platform Systems, Financial Applications, and the Lyft Website. Further on
                       information and belief, the Lyft Platform relies on the Amazon DynamoDB,
                       which is a database for delivering high performance at scale. Still further, on
                       information and belief, Lyft leverages the Amazon Elastic Container Service for
                       Kubernetes,             and            Amazon            Lambda.             See
                       https://www.businesswire.com/news/home/20190226005070/en/Lyft-All-In-
                       AWS.

                        52. On information and belief, the infringing Lyft apparatus further comprises a
                        data lake on the Amazon Simple Storage Service (Amazon S3), which leverages
                        Amazon Redshift to analyze the vast amount of data Lyft stores on the Cloud. Id.
                        On information and belief, the Accused Instrumentalities comprise an apparatus
                        with multiple interconnected infrastructures, including but not limited to multiple
                        data centers, including Amazon Web Services data centers located across the
                        United States.


                                                                  1
 Case 6:20-cv-00651-ADA Document 22-1 Filed 12/16/20 Page 3 of 9




53. On information and belief, the infringing Lyft apparatus maintains and stores
in memory realtime data with respect to the location of available (and soon-to-be
available) Independent Contractors (e.g., the drivers); the data includes at least
information concerning the vehicle and present occupancy/capacity. See, e.g.,
Fig. 1. On information and belief, the Lyft apparatus further maintains and stores
in memory real-time data concerning the location and needs of the hiring entity
or employer (e.g., the rider). See, e.g., Fig. 1. On information and belief, the
infringing Lyft apparatus further filters all Independent Contractors by their
respective GPS locations and capacities relative to the needs and location of the
hiring entity (e.g., the rider) in real-time; riders are then related to the most
appropriate Independent Contractors. See, e.g., Fig. 1. On information and
belief, this “pairing” process is further informed by the estimated arrival time of
the driver, as well as the mutual driver and rider preferences. See, e.g., Fig. 1.;
see also https://help.lyft.com/hc/en-us/articles/115012926847-How-drivers-and-
passengers-are-paired.




                                          2
 Case 6:20-cv-00651-ADA Document 22-1 Filed 12/16/20 Page 4 of 9




54. On information end belief, the infringing Lyft apparatus processes the
relevant information as noted above in order to approximate arrival times, and
delivers job notifications from a transmitter out to the Independent Contractors
(electronically delivered to the mobile applications of the Independent
Contractors) in order of priority until the opportunity is accepted. See, e.g., Figs.
1 and 2. Drivers are able to perform job search queries by going into “Driver
Mode” to “Go Online” as an available contractor for hire.



                                           3
 Case 6:20-cv-00651-ADA Document 22-1 Filed 12/16/20 Page 5 of 9




See How to Use Lyft Driver App Tutorial, at:
https://www.youtube.com/watch?v=a8n2--HlzDU. See also, Every Feature in
Lyft Apps Explained, at https://www.ridesharingdriver.com/lyft-driver-
andpassenger-
app-features-explained/.




                                     4
                          Case 6:20-cv-00651-ADA Document 22-1 Filed 12/16/20 Page 6 of 9




                         55. On information and belief, the infringing Lyft apparatus comprises a
                         multitude of databases to store the pertinent data, all of which are based on the
                         Amazon Web Services Platform. On information and belief, the Lyft Accused
                         Instrumentalities comprise multiple data centers housing memory devices,
                         processing devices, receivers, and transmitters. On information and belief, such
                         data centers are located Worldwide. See above; see also
                         https://aws.amazon.com/about-aws/global-infrastructure/.
a memory device for      Paragraph 56 of the First Amended Complaint:                                        Lyft
storing information
regarding at least one 56. The Lyft Accused Instrumentalities comprise a memory device, which stores
of a job opening, a    information regarding at least job openings, positions, assignments, and/or
position, an           projects, which take the form of ride requests from users of the Lyft apparatus.
assignment, a          Further, the infringing Lyft apparatus stores information regarding job search
contract, and a        requests, which take the form of driver availability data and request polling from
project, and           such drivers. The infringing memory device, as described above, and on
information regarding  information and belief, is built on the Amazon Web Services Platform and
a job search request;  comprises multiple data centers housing servers (i.e., memory devices, processing
                       devices, receivers, and transmitters). On information and belief, as described
                       above (see ¶¶ 51-55) such data centers are located Worldwide.
a processing device    Paragraph 57 of the First Amended Complaint                                        Rider (Lyft Mobile
for processing                                                                                            Application for Riders
information regarding  57. As  described   above (see ¶¶ 51-55), the Lyft Accused  Instrumentalities      and/or use of the Lyft
the job search request comprise servers located at data centers across the United States which include    web page at lyft.com)
upon a detection of    processors  (i.e., “processing devices”).  On information and belief, such
an occurrence of a     processors are programmed to processes the information concerning the job
searching event,       search request in real-time (i.e., “upon a detection of an occurrence of a
                       searching event”), using the ride request information as provided by the
                       employer or hiring entity (i.e., the ride requestor). Each such request is an
                       advertised job opening, position, assignment, contract, and/or project, which the
                       individual Independent Contractor drivers can accept or decline, following
                       receipt of a message (which is generated by the processing device and
                       electronically transmitted to the mobile application of the Independent
                       Contractor from the Lyft transmitter) in real-time concerning the available
                       assignment via the Lyft Mobile Application for Drivers.


                                                                   5
                          Case 6:20-cv-00651-ADA Document 22-1 Filed 12/16/20 Page 7 of 9




wherein the                                                                                                     None
processing device is
programmed to detect
the occurrence of the
searching event,

wherein the              Paragraph 57 of the First Amended Complaint                                            Lyft
processing device
utilizes information     57. As described above (see ¶¶ 51-55), the Lyft Accused Instrumentalities
regarding the at least   comprise servers located at data centers across the United States which include
one of a job opening,    processors (i.e., “processing devices”). On information and belief, such processors
a position, an           are programmed to processes the information concerning the job search request in
assignment, a            real-time (i.e., “upon a detection of an occurrence of a searching event”), using
contract, and a          the ride request information as provided by the employer or hiring entity (i.e., the
project, stored in the   ride requestor). Each such request is an advertised job opening, position,
memory device, and       assignment, contract, and/or project, which the individual Independent Contractor
                         drivers can accept or decline, following receipt of a message (which is generated
                         by the processing device and electronically transmitted to the mobile application
                         of the Independent Contractor from the Lyft transmitter) in real-time concerning
                         the available assignment via the Lyft Mobile Application for Drivers.

further wherein the      Paragraph 57 of the First Amended Complaint                                            Lyft
processing device
generates a message      57. As described above (see ¶¶ 51-55), the Lyft Accused Instrumentalities
containing               comprise servers located at data centers across the United States which include
information regarding    processors (i.e., “processing devices”). On information and belief, such processors
at least one of a job    are programmed to processes the information concerning the job search request in
opening, a position,     real-time (i.e., “upon a detection of an occurrence of a searching event”), using
an assignment, a         the ride request information as provided by the employer or hiring entity (i.e., the
contract, and a          ride requestor). Each such request is an advertised job opening, position,
project, wherein the     assignment, contract, and/or project, which the individual Independent Contractor
message is               drivers can accept or decline, following receipt of a message (which is generated
                         by the processing device and electronically transmitted to the mobile application



                                                                   6
                         Case 6:20-cv-00651-ADA Document 22-1 Filed 12/16/20 Page 8 of 9




responsive to the job   of the Independent Contractor from the Lyft transmitter) in real-time concerning
search request; and     the available assignment via the Lyft Mobile Application for Drivers.

wherein the message                                                                                            None
is responsive to the
job search request;
and

a transmitter for       Paragraph 57 of the First Amended Complaint                                            Lyft
transmitting the
message to a            57. As described above (see ¶¶ 51-55), the Lyft Accused Instrumentalities
communication           comprise servers located at data centers across the United States which include
device associated       processors (i.e., “processing devices”). On information and belief, such processors
with an individual,     are programmed to processes the information concerning the job search request in
                        real-time (i.e., “upon a detection of an occurrence of a searching event”), using
                        the ride request information as provided by the employer or hiring entity (i.e., the
                        ride requestor). Each such request is an advertised job opening, position,
                        assignment, contract, and/or project, which the individual Independent Contractor
                        drivers can accept or decline, following receipt of a message (which is generated
                        by the processing device and electronically transmitted to the mobile application
                        of the Independent Contractor from the Lyft transmitter) in real-time concerning
                        the available assignment via the Lyft Mobile Application for Drivers.

wherein the message     Paragraph 57 of the First Amended Complaint                                            Driver (Lyft Mobile
is transmitted to the                                                                                          Application for Drivers)
communication           57. As described above (see ¶¶ 51-55), the Lyft Accused Instrumentalities
device in real-time.    comprise servers located at data centers across the United States which include
                        processors (i.e., “processing devices”). On information and belief, such processors
                        are programmed to processes the information concerning the job search request in
                        real-time (i.e., “upon a detection of an occurrence of a searching event”), using
                        the ride request information as provided by the employer or hiring entity (i.e., the
                        ride requestor). Each such request is an advertised job opening, position,
                        assignment, contract, and/or project, which the individual Independent Contractor
                        drivers can accept or decline, following receipt of a message (which is generated


                                                                  7
 Case 6:20-cv-00651-ADA Document 22-1 Filed 12/16/20 Page 9 of 9




by the processing device and electronically transmitted to the mobile application
of the Independent Contractor from the Lyft transmitter) in real-time concerning
the available assignment via the Lyft Mobile Application for Drivers.




                                         8
